                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI

MOUNTAIN WEST SERIES OF LOCKTON                     )
COMPANIES, LLC (formerly known as                   )
DENVER SERIES OF LOCKTON COMPANIES,                 )
LLC),                                               )
                                                    )
                                 Plaintiff,         )
                                                    )
vs.                                                 )      Case No. 4:19-cv-00232
                                                    )
MICHAEL ANGELO DAURO; KATIE                         )
BETH DOWDY; ANUJ JAIN; SARAH                        )
MATTHEWS,                                           )
                     Defendants.                    )

                               NOTICE OF VOLUNTARY DISMISSAL

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),1 Plaintiff Mountain West

Series of Lockton Companies, LLC hereby voluntarily dismisses the above-captioned case

without prejudice.

Dated May 31, 2019
                                              BRYAN CAVE LEIGHTON PAISNER LLP

                                              By: /s/ Robert J. Hoffman
                                                   W. Perry Brandt          MO #28292
                                                   Robert J. Hoffman        MO #44486
                                                   Jennifer L. Berhorst     MO #61784
                                                   Logan Rutherford         MO #65151
                                                   1200 Main Street, Suite 3800
                                                   Kansas City, MO 64105
                                                   (816) 374-3203 (telephone)
                                                   (816) 374-3300 (facsimile)
                                                   wpbrandt@bclplaw.com
                                                   rjhoffman@bclplaw.com
                                                   jennifer.berhorst@bclplaw.com
                                                   logan.rutherford@bclplaw.com

                                              ATTORNEYS FOR PLAINTIFFS

1      Under Rule 41(a)(1)(A)(i), a plaintiff may voluntarily dismiss an action without a court
order at any time “before the opposing party serves either an answer or a motion for summary
judgment.” Defendants have not served an answer or motion for summary judgment in this case.

                                                1
12730174.1\1015705.000902
            Case 4:19-cv-00232-SRB Document 35 Filed 05/31/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

      I certify that on May 31, 2019, I electronically submitted the foregoing with the Clerk of
the Court for the United States District Court for the Western District of Missouri using the
CM/ECF system, which will send a Notice of Electronic Filing to all counsel of record.

Dated: May 31, 2019                                /s/ Robert J. Hoffman




                                               2
12730174.1\1015705.000902
            Case 4:19-cv-00232-SRB Document 35 Filed 05/31/19 Page 2 of 2
